 Case 1:21-cv-00179-RDA-JFA Document 1 Filed 02/17/21 Page 1 of 5 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
__________________________________________
AMANDA LLOYD,                                 )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     ) Case No. ___________________________
                                              )
THE BLACK SHEEP KITCHEN & BAR, LLC, )
d/b/a THE BLACK SHEEP RESTAURANT,             )
                                              )
Serve: Registered Agent                       )
       Colette Reilly Silva                   )
       9935 Discovery Blvd.                   )
       Manassas, VA 20109,                    )
                                              )
and                                           )
                                              )
VILLAGIO HOSPITATLITY GROUP LLC,              )
d/b/a THE BLACK SHEEP RESTAURANT,             )
                                              )
Serve: Registered Agent                       )
       Colette Reilly Silva                   )
       9935 Discovery Blvd.                   )
       Manassas, VA 20109,                    )
                                              )
              Defendants.                     )
__________________________________________)

                                         COMPLAINT

       COMES NOW the Plaintiff, Amanda Lloyd (“Ms. Lloyd” or “Plaintiff”), by counsel, and

hereby files her complaint for damages against the defendants, The Black Sheep Kitchen & Bar,

LLC d/b/a The Black Sheep Restaurant and Villagio Hospitality Group LLC d/b/a The Black

Sheep Restaurant (collectively referred to as “Defendants”). In support thereof Plaintiff states as

follows:




                                                    1
 Case 1:21-cv-00179-RDA-JFA Document 1 Filed 02/17/21 Page 2 of 5 PageID# 2




                                     NATURE OF THE CASE

        1.      Plaintiff brings this action against Defendants under the Fair Labor Standards Act

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for violation of the Family First

Coronavirus Response Act, Pub. L. No. 116-127, § 5105(b), 134 Stat. 178, 197 (2020) (“FFCRA”).

                                    JURISDICTION AND VENUE

        2.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because the Complaint alleges violations under the FLSA.

        3.      This Court has personal jurisdiction over the Defendant because it performed the

acts complained of herein within this district.

        4.      Venue is proper in this district and in this division by virtue of 28 U.S.C. §1391(b)

because, among other reasons, a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in this district.

                                             PARTIES

        5.      Amanda Lloyd is an adult citizen and resident of the Commonwealth of Virginia.

        6.      Upon information and belief, The Black Sheep Kitchen & Bar, LLC d/b/a The

Black Sheep Restaurant is a limited liability company formed under the laws of the

Commonwealth of Virginia.

        7.      Upon information and belief, Villagio Hospitality Group LLC d/b/a The Black

Sheep Restaurant is a limited liability company formed under the laws of the Commonwealth of

Virginia.

                                    FACTUAL BACKGROUND

        8.      The Defendants employed Ms. Lloyd as manager at their restaurant in Manassas,

Virginia, the Black Sheep Restaurant (the “Restaurant”).



                                                      2
 Case 1:21-cv-00179-RDA-JFA Document 1 Filed 02/17/21 Page 3 of 5 PageID# 3




       9.        As a result of the COVID-19 pandemic, Ms. Lloyd was furloughed in March 2020.

       10.       At or near the end of April 2020, Ms. Lloyd returned to work from the furlough.

       11.       Defendants requested Ms. Lloyd to return to work at a lower rate of pay and less

benefits.

       12.       On June 25, 2020, Ms. Lloyd arrived at work and, as she entered the building, she

followed The Black Sheep’s new COVID-19 protocol and took her temperature.

       13.       Ms. Lloyd recorded a temperature of 101℉.

       14.       She informed her manager Angel Gonzalez.

       15.       Mr. Gonzalez used the thermometer on himself and it registered a normal

temperature.

       16.       They continued to take her temperature without any change.

       17.       Then, Ms. Lloyd was instructed by Joe Ortega to hold the thermometer farther away

from her head.

       18.       Mr. Ortega, then held the thermometer farther away and took Ms. Lloyd’s

temperature and informed Ms. Lloyd that she did not have a fever and was instructed to proceed

to work.

       19.       Then on July 6, 2020, during Ms. Lloyd’s shift she reported that her throat began

hurting and she was instructed to go home and get some rest.

       20.       Upon her return the following day, Ms. Lloyd received a message from her mother

informing her that a family member that Ms. Lloyd had been contact with tested positive for

COVID-19.

       21.       At that time, she reported to her managers, Mr. Ortega and Vanessa Tewilliager,

about her sore throat and the positive test of a family member.



                                                     3
 Case 1:21-cv-00179-RDA-JFA Document 1 Filed 02/17/21 Page 4 of 5 PageID# 4




        22.    She did not receive a response and reported it to Human Resources.

        23.    Human resources instructed to leave work and get tested.

        24.    Ms. Lloyd went home and made an appointment to be tested.

        25.    Ms. Lloyd received a negative test, however her doctor instructed her not to return

to work until July 20, 2020.

        26.    Ms. Lloyd forwarded the doctor’s note to Ms. Tewilliager.

        27.    On July 19, 2020, before she returned to work, Ms. Lloyd asked Ms. Tewilliager

about the schedule and Ms. Tewilliager instructed her to report on July 20, 2020 at 2:00 pm.

        28.    Upon her arrival, Ms. Lloyd was terminated.

                                           COUNT I
                                (Retaliation – FLSA - FFCRA)

        29.    Plaintiff restates and re-alleges the allegations contained in the proceeding

paragraphs of the Factual Background section as if fully set forth herein.

        30.    Under 29 C.F.R. § 826.150(a), “[a]n Employer is prohibited from discharging,

disciplining, or discriminating against any Employee because such Employee took Paid Sick Leave

under the EPSLA” (the Emergency Paid Sick Leave Act) which is a part of the FFCRA.

        31.    Under 29 C.F.R. § 826.150(c), “[a]n Employer who discharges, disciplines, or

discriminates against an Employee in the manner described in subsection (a) is considered to have

violated section 15(a)(3) of the FLSA, 29 U.S.C. 215(a)(3), and shall be subject to the enforcement

provisions relevant to such violations set forth in sections 16 and 17 of the FLSA, 29 U.S.C. 216,

217.”

        32.    Plaintiff engaged in protected activity protected under 29 U.S.C. § 215(a)(3) when

she requested and took leave pursuant to the Emergency Paid Sick Leave Act under the FFCRA.




                                                    4
 Case 1:21-cv-00179-RDA-JFA Document 1 Filed 02/17/21 Page 5 of 5 PageID# 5




       33.       As a direct and proximate result of engaging in the protected activity, Defendants

terminated Plaintiff.

       34.       By reason of the foregoing, Plaintiff has been damaged and is due lost wages in an

amount as may be proven, and liquidated damages in the same amount, as well as reasonable

attorneys’ fees, interest, expenses, and costs under 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       WHEREFORE The Black Sheep Kitchen & Bar, LLC d/b/a The Black Sheep Restaurant

and Villagio Hospitality Group LLC d/b/a The Black Sheep Restaurant as follows:

       (a) Lost wages in the amount of $19,884.51 or in an amount to be proven at trial;

       (b) Liquidated damages in the amount of $19,884.51 or such amount as may be proven at

             trial;

       (c) Plaintiff’s attorneys’ fees and court costs as provided by 29 U.S.C. § 216(b);

       (d) Pre- and post-judgment interest; and

       (e) All other further relief that this Court deems just and proper.

                                             JURY DEMAND

       Plaintiff demands a jury on all issues so triable.

                                              Respectfully submitted,

                                              ___________/s/_______________________
                                              John C. Cook, VSB No. 38310
                                              Philip C. Krone, VSB No. 87723
                                              Cook Craig & Francuzenko, PLLC
                                              3050 Chain Bridge Road, Suite 200
                                              Fairfax, VA 22030
                                              (T): (703) 865-7480
                                              (F): (703) 434-3510
                                              jcook@cookcraig.com
                                              pkrone@cookcraig.com
                                              Counsel for Plaintiff



                                                     5
